Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 02/25/2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021, 06/09/2021, 08/09/2021, 10/11/2021, 12/10/2021, 02/08/2022, 04/08/2022, 06/04/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application (hereinafter ‘964) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10977434 (hereinafter ‘434). Although the claims at issue are not identical, they are not patentably distinct from each other because 

With regards to claim 1 of ‘964, claim 1 of ‘434 teaches the limitations of claim 1 of ‘964 (as claim 1 of ‘434 is more specific than claim 1 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 2 of ‘964, claim 2 of ‘434 teaches the limitations of claim 2 of ‘964 (as claim 2 of ‘434 is more specific than claim 2 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 3 of ‘964, claim 3 of ‘434 teaches the limitations of claim 3 of ‘964 (as claim 3 of ‘434 is more specific than claim 3 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 4 of ‘964, claim 4 of ‘434 teaches the limitations of claim 4 of ‘964 (as claim 4 of ‘434 is more specific than claim 4 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 5 of ‘964, claim 5 of ‘434 teaches the limitations of claim 5 of ‘964 (as claim 5 of ‘434 is more specific than claim 5 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 6 of ‘964, claim 6 of ‘434 teaches the limitations of claim 6 of ‘964 (as claim 6 of ‘434 is more specific than claim 6 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 7 of ‘964, claim 7 of ‘434 teaches the limitations of claim 7 of ‘964 (as claim 7 of ‘434 is more specific than claim 7 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 8 of ‘964, claim 1 of ‘434 teaches the limitations of claim 8 of ‘964 (as claim 1 of ‘434 is more specific than claim 8 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 9 of ‘964, claim 9 of ‘434 teaches the limitations of claim 9 of ‘964 (as claim 9 of ‘434 is more specific than claim 9 of ‘964).

With regards to claim 10 of ‘964, claim 10 of ‘434 teaches the limitations of claim 10 of ‘964 (as claim 10 of ‘434 is more specific than claim 10 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 11 of ‘964, claim 1 of ‘434 teaches the limitations of claim 11 of ‘964 (as claim 1 of ‘434 is more specific than claim 11 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 12 of ‘964, claim 2 of ‘434 teaches the limitations of claim 12 of ‘964 (as claim 2 of ‘434 is more specific than claim 12 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 13 of ‘964, claim 3 of ‘434 teaches the limitations of claim 13 of ‘964 (as claim 3 of ‘434 is more specific than claim 13 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 14 of ‘964, claim 4 of ‘434 teaches the limitations of claim 14 of ‘964 (as claim 4 of ‘434 is more specific than claim 14 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 15 of ‘964, claim 5 of ‘434 teaches the limitations of claim 15 of ‘964 (as claim 5 of ‘434 is more specific than claim 15 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 16 of ‘964, claim 6 of ‘434 teaches the limitations of claim 16 of ‘964 (as claim 6 of ‘434 is more specific than claim 16 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 17 of ‘964, claim 7 of ‘434 teaches the limitations of claim 17 of ‘964 (as claim 7 of ‘434 is more specific than claim 17 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 18 of ‘964, claim 1 of ‘434 teaches the limitations of claim 18 of ‘964 (as claim 1 of ‘434 is more specific than claim 18 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 19 of ‘964, claim 9 of ‘434 teaches the limitations of claim 19 of ‘964 (as claim 9 of ‘434 is more specific than claim 19 of ‘964). Thus the claims are not patentably distinct.

With regards to claim 20 of ‘964, claim 10 of ‘434 teaches the limitations of claim 20 of ‘964 (as claim 10 of ‘434 is more specific than claim 20 of ‘964). Thus the claims are not patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US Patent: 7779039, issued: Dec. 18, 2001, filed: Nov. 3, 1995) in view of Yang et al (US Patent: 9600136, issued: Mar. 21, 2017, filed: Mar. 11, 2013) and further in view of Thacker et al (US Application: US 20140081685, published: mar. 20, 2014, filed Sep. 13, 2013).

With regards to claim 1. Weissman et al teaches a system configured to manage custom data fields used to define characteristics of tasks, the system comprising: 
one or more physical processor configured by computer-readable instructions to: define a task object for a task … the task object including a unique task id for the task (Fig 4, Fig 7: each row in a standard entity table is a task and each task has a unique primary key/Custom entity id (402) for the table, such that a row/task is unique in view of at least ref 402 (key value)); define a Proto class object specifying metadata for a custom field, the metadata specifying a definition of the custom field (Fig 6A: for a standard entity, there is metadata/field definition table/object with each row (among a plurality of individual rows) as a protoclass object that references a custom field associated with the task object in the standard table. The custom field associated with the task object is associated with value properties such as ‘val0’ or ‘val X’ in the custom field table (see ref 213 in Fig.3). The data type associated with a custom field is interpreted as a sub class/sub-data type of a plurality of other data types of fields associated of the field definition table). 

However Weissman et al does not expressly teach 
within a project management environment, the project management environment being configured to facilitate interaction by users with the project management environment, the project management environment including tasks assigned to, created by, and/or managed by individual users within the project management environment, define a Value class object based on a join between the task object and the Proto class object, the Value class object representing the join between the Proto class object and the task object by virtue of the custom field taking on a value for the task in the Value class object in accordance with the definition of the custom field specified by the metadata , wherein the value of the custom field is specified in the value class object in addition to the unique task id so that the value of the custom field stored in the Value class object is assigned to the task; and present the value for the custom field for the task in a user interface of the project management environment by accessing the Value class object by virtue of the value of the custom field stored in the Value class object being assigned to the task

Yet Yang et al teaches define a Value class object based on a join between the task object and the Proto class object (the task objects are interpreted as existing fields (as explained in Fig 2, Fig. 4, column 3, lines 60-67, column 4, lines 40-67: named fields (IDs) attributes are implemented, an object (ref 200) can be interpreted as a value class object and joins the attributes with relations (proto class object)), the Value class object representing the join between the Proto class object and the task object by virtue of the custom field … for the task in the Value class object …, wherein the value of the custom field is specified in the Value class object in addition to the unique task id … (as explained in Fig 2, Fig. 4, column 3, lines 60-67, column 4, lines 40-67: the object represents a join of named/identified attributes as well as identification of other objects such as custom objects).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Weissman et al’s ability to represent data in the form of objects, such that an object could have grouped together task attribute and custom data, as taught by Yang et al. The combination would have allowed Weissman et al to have allowed  businesses to use common business entities as well as information to address special circumstances (Yang et al, column 1, lines 13-15). 

However Weissman et al and Yang et al do not expressly teach within a project management environment, the project management environment being configured to facilitate interaction by users with the project management environment, the project management environment including tasks assigned to, created by, and/or managed by individual users within the project management environment, … taking on a value … in accordance with the definition of the custom field specified by the metadata … so that the value of the custom field stored in the Value class object is assigned to the task; and present the value for the custom field for the task in a user interface of the project management environment by accessing the Value class object by virtue of the value of the custom field stored in the Value class object being assigned to the task

Yet Thacker et al teaches within a project management environment, the project management environment being configured to facilitate interaction by users with the project management environment, the project management environment including tasks assigned to, created by, and/or managed by individual users within the project management environment (Figure 18: an interface within a project management environment is implemented that allows a team of users to manage tasks), … taking on a value … in accordance with the definition of the custom field specified by the metadata (Figure 18, Fig 19A: a field can be defined by a user having a value/state and a task object has a description text. A row is displayed (interpreted as a value class object) that includes a status value of the field that was defined earlier and also with task description text and also task object info of task ID),  … so that the value of the custom field stored in the Value class object is assigned to the task (Figure 18, Fig 19A, paragraph 0314 and 0325: the value (such as status) is retrieved and joined with task description of task object and task ID on same screen within a row. The value is assigned to the task indicated by the ‘source’. Furthermore the task is associated with additional custom data such as tag (paragraph 0045)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Weissman et al and Yang et al’s ability to associate task and custom field data together, such that the object having a task is represented with the custom field value assigned to the task and task value/description in a same row, as taught by Thacker et al. The combination would have allowed Weissman et al and Yang et al to have allowed reduced difficulty managing activity between users while improving coordination and monitoring of tasks (Thacker et al, paragraphs 0005 and 0006)


2. The system of claim 1, Weissman et al teaches wherein the one or more physical processors are further configured by the computer-readable instructions to: define a project object representing a project (Fig 6B: each entity row in a custom entity definition table is a project); and define a project setting object including project metadata specifying specific settings (Fig 6B each entity/project has a key prefix metadata setting, which sets the datatype), the project setting object representing a join between the project object and the Proto class object (Fig 6B, column 14, lines 54-60: the table represents a potential “connection”/join between the custom entity table object and the standard entity definition table via linkage of a foreign key column).

3. The system of claim 2, Weissman et al teaches wherein the Proto class object is a custom field option proto specifying that a given custom field has selectable value options (column 8, lines 55-63: a datatype can be a selectable/picklist-item that can be defined for a protoclass object).

5. The system of claim 1, Weissman et al, Yang et al and Thacker teaches wherein the Value class object is expressed in a form of a join object, as similarly explained in the rejection of claim 1 and is rejected under similar rationale.

6. The system of claim 1, Weissman et al teaches wherein the metadata indicates one or more of a tracking number (Fig 6A: a custom field definition id is interpreted as a type of tracking number), a category (Fig 6A: a field data name can be considered a type of category), an owner (Fig 6A: an organization ID is considered a type of owner), or dependencies (Fig 6A: the table name  and ‘is_indexed’ are interpreted to be dependencies/references to the object).

7. The system of claim 1, Weissman et al teaches wherein the task object has a single property that contains values of all custom fields associated with the task (each task object is a row property of a database that contains values of all the custom fields as shown in Fig 3).

8. The system of claim 1, Weissman et al teaches wherein when the task no longer inherits a given custom field because of editing, values for the given custom field in the task are maintained in association with the task (column 15, lines 59-67, column 16, lines 1-34: if a custom field no longer has the custom field’s prior value due to editing, the prior value for the custom field is maintained in association via history tracking).

9. The system of claim 1, Weissman et al teaches wherein the one or more physical processors are further configured by the computer-readable instructions to receive edits to remove a specific selectable value option from a custom field option proto, and set an archive attribute to preserve the specific selectable value option (column 15, lines 59-67, column 16, lines 1-34: if a custom field no longer has the custom field’s prior value due to editing, the prior value for the custom field is maintained in an archive attribute via history tracking).


11. Weissman et al, Yang et al and Thacker teaches a method to manage custom data fields used to define characteristics of tasks, the method comprising: defining a task object for a task within a project management environment, the project management environment being configured to facilitate interaction by users with the project management environment, the project management environment including tasks assigned to, created by, and/or managed by individual users within the project management environment, the task object including a unique task id for the task; defining a Proto class object specifying metadata for a custom field, the metadata specifying a definition of the custom field; defining a Value class object based on a join between the task object and the Proto class object, the Value class object representing the join between the Proto class object and the task object by virtue of the custom field taking on a value for the task in the Value class object in accordance with the definition of the custom field specified by the metadata, wherein the value of the custom field is specified in the Value class object in addition to the unique task id so that the value of the custom field stored in the Value class object is assigned to the task; and presenting the value for the custom field for the task in a user interface of the project management environment by accessing the Value class object by virtue of the value of the custom field stored in the Value class object being assigned to the task, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

12. The method of claim 11, Weissman et al, Yang et al and Thacker teaches further comprising: defining a project object representing a project; and defining a project setting object including project metadata specifying specific settings, the project setting object representing a join between the project object and the Proto class object, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

13. The method of claim 12, Weissman et al, Yang et al and Thacker teaches wherein the Proto class object is a custom field option proto specifying that a given custom field has selectable value options, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.
	
15. The method of claim 11, Weissman et al, Yang et al and Thacker teaches wherein the Value class object is expressed in a form of a join object, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

16. The method of claim 11, Weissman et al, Yang et al and Thacker teaches wherein the metadata indicates one or more of a tracking number, a category, an owner, or dependencies, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

17. The method of claim 11, Weissman et al, Yang et al and Thacker teaches wherein the task object has a single property that contains values of all custom fields associated with the task, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

18. The method of claim 11, Weissman et al, Yang et al and Thacker teaches wherein when the task no longer inherits a given custom field because of editing, values for the given custom field in the task are maintained in association with the task, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

19. The method of claim 11, Weissman et al, Yang et al and Thacker teaches further comprising receiving edits to remove a specific selectable value option from a custom field option proto, and setting an archive attribute to preserve the specific selectable value option, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US Patent: 7779039, issued: Dec. 18, 2001, filed: Nov. 3, 1995) in view of Yang et al (US Patent: 9600136, issued: Mar. 21, 2017, filed: Mar. 11, 2013) in view of in view of Thacker et al (US Application: US 20140081685, published: mar. 20, 2014, filed Sep. 13, 2013) and in view of Future-processing (“Rules of Data Conversion from Document to Relational Databases”, published: 2014, pages 1-8).

With regards to claim 4, which depends on claim 1, Weissman et al, Yang et al and Thacker teaches wherein the value class object ..., as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 

However the combination does not expressly teach … wherein the … object is expressed in the form of a JavaScript Object Notation (JSON) blob.

Yet Future-processing teaches … wherein the … object is expressed in the form of a JavaScript Object Notation (JSON) blob. (page 2: an object of data can be represented using JSON data structure).

It would have been obvious to one of ordinary skill in the art to have modified Weissman et al, Yang et al and Thacker’s ability to create an object that has a value, such that the object could have been  JSON type object, as taught by Future-processing. The combination would have allowed Weissman et al to have implemented a JSON representation of a model (Future-processing, page 2).

14. The method of claim 11, Weissman et al, Yang et al, Thacker and Future-processing teaches wherein the Value class object is expressed in a form of a JavaScript Object Notation (JSON) blob, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al (US Patent: 7779039, issued: Dec. 18, 2001, filed: Nov. 3, 1995) in view of Yang et al (US Patent: 9600136, issued: Mar. 21, 2017, filed: Mar. 11, 2013)  in view of in view of Thacker et al (US Application: US 20140081685, published: mar. 20, 2014, filed Sep. 13, 2013) in view of Brown et al (US Application: US 2008/0244582, published: Oct. 2, 2008, filed: Mar. 28, 2008).


With regards to claim 10, which depends on claim 9, Weissman et al teaches wherein the specific selectable value option, as similarly explained in the rejection for claim 9, and is rejected under similar rationale. 

However Weissman et al does not expressly teach wherein the … value option  is displayed differently in the user interface to indicate that is has been removed.

Yet Brown et al teaches wherein the … value option  is displayed differently in the user interface to indicate that is has been removed (paragraph 0094: a field’s value is displayed/highlighted to indicate that the field’s value has changed).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Weissman et al’s ability to implement a value option field such that the field could have been displayed differently when the field’s value has been changed/removed, as taught by Brown et al. The combination would have allowed Weissman et al to have managed tasks more efficiently, flexibly and robustly (Brown et al, paragraph 0011).

20. The method of claim 19, the combination of Weissman et al, Yang et al, Thacker, and Brown et al teaches wherein the specific selectable value option is displayed differently in the user interface to indicate that is has been removed, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asana (“Now rolling out in beta: Track anything in Asana, with custom fields”, publisher: Asana, published: Jul. 12, 2016, pages 1-7): This reference teaches within a project management environment, the project management environment being configured to facilitate interaction by users with the project management environment, the project management environment including tasks assigned to, created by, and/or managed by individual users within the project management environment (page 2: an interface within a project management environment is implemented that allows a team of users to manage tasks), … taking on a value … in accordance with the definition of the custom field specified by the metadata (pages 2 and 3: a custom field can be created and the custom field can be defined to have a value such as a text input or number type value, and the task object having a described task (the task having task description text) can take on a value of the custom field such as a priority value),  … so that the value of the custom field stored in the Value class object is assigned to the task (pages 2 and 3: the value (such as a priority value or email/text value can be assigned to the task having task description data); and (page 2: each task if visually shown in each row , and within the task includes the task description combined with the custom field value such as priority value).
Ku et al (US Application: US 2003/0028619): This reference teaches allowing a user to define custom panels for information fields.
Gabriel et al (US Patent: 7801886): This reference teaches augmenting a table to accommodate additional user defined fields.
Lamas et al (US Application: US 2016/0092045): This reference teaches an event aggregator that extracts field values from field data for display in a unified interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178